DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to an IgG class Fc-region) and the species described below filed on March 24, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	The elected species are:
	a) first and second parent Fc having SEQ ID NO:60 for human IgG1 
	b) the first and the second Fc mutations I253A, H310A, and H435A in following combinations:

    PNG
    media_image1.png
    317
    606
    media_image1.png
    Greyscale

	c) the VEGF and ANG2 binders, and
	d) human FcRn as Fc receptor.

	Claims 1-38 are pending.

	Claims 6, 14-16, 24, 37, and 38 have been withdrawn under 37CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 1-5, 7-13, 17-23, and 25-36 are currently under consideration as they read on the elected invention described above.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-5, 7-13, 17-23, and 25-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	The claims are drawn to an IgG class Fc region comprising a first variant Fc-region polypeptide and a second variant Fc-region polypeptide, wherein the first variant is derived form a first parent IgG class (human IgG1 Fc – the elected species) and the second variant Fc-region is derived from a second parent IgG (also human IgG1 Fc as the elected species), wherein the first and the second parents are identical or different, the first and the second variant differ in one or more amino acid residues, and wherein the IgG class Fc-region polypeptide has an affinity to a human Fc-receptor that is different than the parent IgG. Dependent claim, e.g. claim 7, further limit the first and the second parent to be IgG Fc region comprising SEQ ID NO:60 (the elected species).  Dependent claims, e.g. claim 13, recites that the first variant Fc-region polypeptide differs from the second in one or more amino acids in positions including 253, 310, and 435 (the elected positions).  Dependent claims, e.g. claim 19, recite that the first and the second Fc-region polypeptide differ from each other in one or two mutations in the group selected from I253A, H310A, and H435A.

	The specification discloses human IgG Fc region comprising two Fc from IgG1, each mutated in different positions with different amino acid residues can result in heterodimer formation and increase in affinity to FcRn as compared to unmutated Fc region (e.g. see Figure 14) and Table in page 47 of the specification as filed).  It appears that these mutations are made in the context of already mutated Fc regions with one knob Fc chain (S354C/T366W) and hole Fc chain (Y349C/T366S/L368A/Y407V), wherein the knob and the hole Fc chains are further mutated, e.g. one chain with I235A or H435A or H310A (the elected species) for FcRn binding (e.g. see page 48-50 of the specification as-filed).  

    	The recitation of the claimed IgG class Fc-region encompassing the functional / structural limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph.

	While the instant specification does disclose certain modifications to human IgG1 Fc region of the bispecific antibody with enhanced heterodimer formation and altered binding to FcRn (e.g., see pages 50-51 of the specification as filed), the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of a first variant Fc derived from a parent IgG and a second variant Fc derived from the same or a different parent, wherein the first variant Fc and the second variant Fc differs in one or more unidentified amino acid residues that the first and the second variants form an IgG class Fc region having an affinity to a human Fc receptor (e.g. FcRn) that is different than the parents or promote the formation of a heterodimeric IgG class Fc-region.

    	The problem here is that the disclosure of specific amino acid substitutions in specific positions in knob and hole Fc chains from human IgG1 Fc region (e.g. as disclosed in page 46-47 of the specification) are not sufficient (e.g. not sufficient representing species) to provide written description support for the broad genus currently recited (e.g. a first variant Fc and a second variant Fc derived from the same or different parent, and differ in one or more amino acid residues or differ in one or more residues in the laundry list of positions as recited in claims 13 or 17 or differs by one or two of the mutations selected from the group consisting of I253A, H310A, H435A as recited in claims 19-22).  Merely reproducing a claim limitation in the specification or even pointing to an original claim, does not satisfy the written description requirement, unless the claim itself conveys enough information to show that the inventor has possession of the claimed invention at the time of the filing.

It was well known that minor structural differences even among structurally related CH3 can result in substantially different biological pharmacological activities. For example, Arathoon et al. (US 7,951,917, reference on IDS) teach that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the
interface because mutations (especially combination mutations) can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed.
Further, in Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, somemay lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 
The instant application disclosed specific substitutions in particular positions in the Fc regions of a bispecific antibody. However, the specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. binds FcRn with different affinity than a parent or promoting the formation of a heterodimeric IgG class Fc region) and the structure of the IgG class Fc-region, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus broadly encompassed by the claimed invention. For example, showing mutations H310A/H433A/H436A in both Fc region of a human IgG1 already carry knob and hole mutations as shown in page 51 are not sufficient to support the entire genus of an IgG class Fc region comprising a first and second variant Fc polypeptides derived from unidentified parents (that is same or different) differ in one or more amino acid residues or differ by one or two of the mutations selected from the group I253A, H310A, and H435A.  

A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties as recited.

It does not appear based upon the disclosure of specific heterodimeric Fc made in the context of knob and hole Fc region of human IgG1 Fc region, wherein the heterodimeric Fc has
specific amino acid substitutions in specific positions alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the IgG class Fc-region.

“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize
the identity of the subject matter of the claim. Regents of the University of Id. 43 USPQ2d at 1406.

In the absence of disclosure of relevant, identifying characteristics of the IgG class Fc-region, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

Therefore, there is insufficient written description for genera of the IgG class Fc-region comprising a first variant Fc region and a second variant Fc region, broadly encompassed by the
claimed invention, other than the variants structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-5, 7-12, 23, 25-29, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (US 7,695,936) as evidenced by Chamow et al. (The Journal of Immunology. 1994; 153:4268-4280).

	Carter et al. a heteromultimer comprising a first polypeptide and a second polypeptide each comprising a CH3 constant domain, wherein the first polypeptide CH3 contains amino acid modification, e.g. T366Y, and the second polypeptide CH3 contains, e.g. Y407T (e.g. see Table 4 in column 36). The heteromultimer is a humanized monoclonal anti-CD3/CD4-IgG chimera (e.g. see Examples in column 36). As evidenced by Chamow et al., the humanized anti-CD3/CD4-IgG chimera contains human IgG1 Fc region in both the antibody and the immunoadhesin.   Carter et al. teach that the “protuberance-into-cavity” strategy serves to engineer an interface between the first and second Fc polypeptides for hetero-oligomerization and is desirable for increasing the yields of the desired heteromultimer over the homomultimers (e.g. see column 5, lines 39-50). Carter et al. teach a pharmaceutical composition comprising the heteromultimer and a pharmaceutically acceptable carrier (e.g. see column 6, lines 15-25). Carter et al. teach that the knobs and holes heteromeric polypeptides have increased yield in manufacture (e.g. see column 5, lines 39-42). Carter et al. teaches bispecific antibody or bivalent antibody (e.g. see FIG. 1).  

The instantly claimed SEQ ID NO:60 is the amino acid sequence of an unmodified human IgG1 Fc region (e.g. see page 23 of the specification as filed).  Thus, the prior art parent human IgG1 Fc regions would inherently have the same amino acid sequences as the instant SEQ ID NO:60.
Given that the prior art heteromutimer has the same structure of the Fc regions as the instant claims (e.g. identical parent for the first Fc and the second Fc, and wherein the first and the second Fc difers in one or more amino acid residues), the prior art antibody would inherently exhibit the same functions, e.g. different affinity to human FcRn, promoting the formation of heterodimer of IgG class Fc-region.
	
	Therefore, the reference teachings anticipate the instant invention.

8.	Claims 1-5, 7-13, 17-23, 25-29, and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gramer et al. (WO 2013/060867, reference on IDS).

	Gramer et al. teach a heterodimeric antibody comprising a first and a second CH3 regions, each contains amino acid substitutions that are not identical between the first and the second CH3 region, wherein the starting CH3 region is from human IgG1 (e.g. see pages 46-54, 94, 96 and 125).  Gramer et al. teach the heterodimeric antibody can also be engineered in the Fc to have altered binding to FcRN (e.g. increased binding to FcRn) (e.g. see page 43 and 101). Gramer et al. further teach the first or the second Fc region can also comprise a modification selected from the group consisting of but not limited to I253, S254, H433, N434, such as I253A, H310A, H435A (AAA) mutations which eliminates binding to Protein A, and following the heterodimerization reaction, the heterodimeric protein can be separated from homodimeric protein by passage over a protein A column (e.g. see page 43). This heterodimer comprising a first and the second Fc region, wherein the first or the second Fc region comprising I253A, H310A, H435A (AAA) mutations reads on the instant claims 19-22 (e.g. one or two selected from I253A, H310A and H435A) in view of the independent claim 1 encompassing an IgG class Fc region comprising first and second parent IgG class Fc region polypeptides that can be same or different from each other in one or more amino acid residues. Gramer et al. teach monoclonal antibody, human, humanized or chimeric antibody (e.g. see pages 44-45), bispecific antibody and bivalent (e.g. see page 101).  Gramer et al. teach Fc-fusion comprising an Fc region in conjunction to another protein or peptide sequence like a receptor, cytokine or hormone (e.g. see page 41). Gramer et al. also teach pharmaceutical composition comprising the heterodimeric Fc (e.g. see pages 016). 

	Given that the prior art heterodimeric antibody comprising the same heterodimeric Fc regions as the instant claims, the prior art antibody would inherently exhibit the same functions, e.g. different affinity to human FcRn, promoting the formation of heterodimer of IgG class Fc-region.

	The instantly claimed SEQ ID NO:60 is the amino acid sequence of a unmodified human IgG1 Fc region (e.g. see page 23 of the specification as filed).  Gramer et al. teach heterodimeric Fc modified from a naturally occurring human IgG1 Fc region (e.g. see pages 46-54, Examples 1 and 2 in pages 109-110 or page 125).  Thus, the prior art parent Fc regions would inherently have the same amino acid sequences as the instant SEQ ID NO:60.

	Therefore, the reference teachings anticipate the instant invention.

9.	Claims 1-5, 7-13, 17-23, and 25-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duerr et al. [US 2014/0017244, PGPUB of USSN 13/940,091, published on January 16, 2014, filed on July 11, 2013 and claims foreign priority to EP 12176299.1 (in English), filed on July 13. 2012].

The applied reference has a common inventor, Joerg Thomas Regula, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Duerr et al. teach a bispecific antibody comprising a first antigen-binding site that specifically binds to a human VEGF and a second antigen binding site that binds to human ANG-2, wherein each binding sites are form by the VH/VL having identical amino acids sequences as the instantly recited bispecific anti-VEGF/ANG-2 antibody in claims 31-32 (see attached sequence alignments and claims 1-22). Duerr et al. further teach that the bispecific antibody has an Fc region derived from human IgG1 or human IgG4 subclass and comprising amino acid mutations I253A, H310A and H435A (e.g. see claim 3).  Duerr et al. further teach that the Fc region of the bispecific bivalent antibody can also be altered in CH3 domain by “knobs-and-holes” technology such that the CH3 domain of one Fc and the other CH3 domain are each mutated in different amino acid residues (e.g. see [0093]-[0117] in pages 5-6).  Duerr et al. teach a pharmaceutical composition comprising the bispecific antibody and a pharmaceutically acceptable carrier (e.g. see [0179] in page 11). Duerr et al. teach monoclonal antibody, chimeric antibody, humanized antibody, human antibody, (e.g. see [0145]-[0148] in pages 7-8).  Given that the bispecific contains variable domains fused to the Fc variants, it reads on an Fc-fusion polypeptide.  Duerr et al. teach bispecific antibody having identical amino acid sequences as the instantly recited amino acid sequences in claims 31 and 32.

	Since Duerr’s bispecific antibody comprising the same heterodimeric Fc regions as the instant claims, the prior art antibody would inherently exhibit the same functions, e.g. different affinity to human FcRn, promoting the formation of heterodimer of IgG class Fc-region.
	
	The instantly claimed SEQ ID NO:60 is the amino acid sequence of an unmodified human IgG1 Fc region (e.g. see page 23 of the specification as filed).  Duerr et al. teach heterodimeric Fc modified from a naturally occurring human IgG1 Fc region (see discussion above).  Thus, Duerr’s parent Fc regions would inherently have the same amino acid sequences as the instant SEQ ID NO:60.

	Therefore, the reference teachings anticipate the instant invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 7,695,936) as evidenced by Chamow et al. (The Journal of Immunology. 1994; 153:4268-4280) in view of Ward (US 6,277,375).

	The teachings of Carter et al. and Chamow et al. are discussed above. 

	The reference teaching differ from the instant invention by not describing substitutions I235A/H310A/H435A in one Fc or one or two of the three substitutions in the first Fc and the other substitution in the second Fc or the first Fc differs by one or two of substitutions selected from the group H310A, H433A, and Y436A.

	Ward teaches mutations in the Fc region of IgG including I253A, H310A and H435A (e.g. see column 19, lines 11-40, Table XIX in column 58, column 62, lines 38-41).  Ward shows that substitutions I253A, H310A and H435A in human IgG1 exhibits lower affinity for FcRn (e.g. see column 62).  Ward also teaches heterodimers wherein the two Fc regions differ in two amino acid residues (e.g. see Table X in column 47, Table XI in column 48 and ABSTRACT).  Ward teaches mutations H310A, H435A, H436A, and H433A, (e.g. see column 19, lines 15-22).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to produce an heterodimeric Fc variants (e.g. antibody) having two Fc regions having knob mutations in one Fc and the hole mutation in the other Fc and further mutate positions such as I253A, H310A, and H435A in either one of the Fc regions such that the heterodimeric Fc variants can form dimers readily and also have additional altered binding to FcRn.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Carter et al. teach that the “protuberance-into-cavity” strategy serves to engineer an interface between the first and second Fc polypeptides for hetero-oligomerization and is desirable for increasing the yields of the desired heteromultimer over the homomultimers and Ward teaches modification in positions H253A, H310A, and H435A in the Fc region of an IgG1 can lower affinity for FcRn. As such combining the teachings of Carter et al. and Ward would have been well within the skill of an ordinary artisan seeking a heterodimeric protein (e.g. bispecific antibody) with altered effector functions, such as altered binding to FcRn.  

12.	Claims 1, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 7,695,936) or Gramer et al. (WO 2013/060867, reference on IDS) in view of Baehner et al. (US 2010/0111967, PGPUB of USSN 12/572,289).

	The teachings of Carter et al. and Gramer et al. have been discussed, above.
	The reference teachings differ from the instant invention by not describing a bispecific antibody that binds human VEGF and human angiopoietin-2 (ANG-2), including the six CDRs forming binding sites for the VEGF and ANG-2 as recited in instant claim 31. 

	Baehner et al. teach a bispecific antibody that binds human VEGF and human ANG-2, wherein the bispecific antibody has identical CDRs as recited in instant claim 31 (see claims 1-19 and the attached Office Action Appendix for sequence alignments).  Baehner et al. teach that the bispecific antibody shows surprising benefit in inhibiting tumor angiogenesis compared to the respective monospecific parent antibodies (e.g. see [0033] in page 4). 

	It would thus be obvious to an ordinary skill in the art at the time the invention was made to adapt the knobs and holes method of producing bispecific antibody disclosed in Carter et al. or the method of producing heterodimers mutating different CH3 chain as disclosed in Gramer et al. to produce the bispecific antibody that binds VEGF and ANG-2 as taught by Baehner et al., wherein the bispecific antibody having one or more asymmetric amino acid substitutions in the two Fc region. One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, because making amino acid substitutions asymmetrically in the two Fc regions of the bispecific antibody in the positions identified by either Carter et al. or Gramer et al. could facilitate the formation of the bispecific antibody, thereby increase the yield of the therapeutic bispecific anti-VEGF/ANG-2 antibody that is more effective in inhibiting tumor angiogenesis than the monospecific parent antibodies.

13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-5, 7-13, 17-23, and 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 11,091,541. 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims are drawn to the same or nearly the same IgG class Fc region comprising first and the second Fc variants, each mutated in the same positions with the same amino acid residue.  The species of the specific amino acid substitutions in the copending claims would anticipate the instant invention drawn to a genus of first variant Fc region and second variant Fc regions differ from each other in one or more amino acid residues.  

15.	Claims 1-5, 7-13, 17-23, 25-29, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23, 25, 26, 30, and 31 of copending USSN 15/947,424 (the ‘424 application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same IgG class Fc region comprising first and the second Fc variants, each mutated in the same positions with the same amino acid residue.  The species of the specific amino acid substitutions in the copending claims would anticipate the instant invention drawn to a genus of first variant Fc region and second variant Fc regions differ from each other in one or more amino acid residues.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claims 1-5, 7-13, 17-18, 25-29, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23, 25, 26, 30, and 31 of copending USSN 15/947,424 (the ‘424 application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same IgG class Fc region comprising first and the second Fc variants, each mutated in the same positions with the same amino acid residue.  The species of the specific amino acid substitutions in the copending claims would anticipate the instant invention drawn to a genus of first variant Fc region and second variant Fc regions differ from each other in one or more amino acid residues.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	No claim is allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644